Appellant brought action under the provisions of article 11, c. 314, of the Code of 1923, for the enforcement of a lien in favor of a sawmill laborer, etc. He made, before a justice of the peace, the jurisdictional affidavit required by section 8904, in said article. He did not give bond.
In the circuit court, to which the writ, which was duly issued, was returnable, appellee made a motion to quash the writ on the stated ground that no bond had been given by appellant prior to its issue. Appellant's demurrer to this motion was overruled, and the same was granted, whereupon he took a nonsuit, with bill of exceptions, and brings the case here for us to decide whether or not he was required to give a bond before obtaining a valid writ of attachment. We do not think he was.
Section 8935 of the Code of 1923 provides that —
"Any lien may be enforced in the manner provided by statute, if so provided," etc.
Section 8904 of the Code of 1923 seems to provide, in connection with section 8905, for the enforcement of liens such as that asserted by the appellant here. The record discloses a compliance by him with all the pertinent provisions of these sections. We know of no rule, and appellee's counsel have seen fit to cite us to none, nor for that matter to file a brief on this appeal at all, that would require him to do more.
The judgment granting his motion is reversed, the demurrers thereto sustained, and the cause remanded.
Reversed and remanded. *Page 572